IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1340
                              Filed August 19, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHANE CRIPPEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, Thomas P. Murphy,

Judge.



      Shane Crippen appeals the denial of his motion for new trial. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by May, P.J., Greer, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                             2


MAY, Presiding Judge.

          Shane Crippen was convicted of first-degree theft, first-degree eluding, and

operating while intoxicated. On appeal, Crippen claims the district court should

have granted a new trial on the theft charge. We affirm.

          On March 28, 2019, Cody Pasa was at a convenience store filling up his

truck. He went inside to pay for the fuel. Then Pasa looked outside and saw a

man in a black hooded sweatshirt jump into his truck. Pasa ran out of the store

and tried to stop the man. But the man drove off with Pasa’s truck. Pasa notified

police. Pasa described the man as a “white guy, skinny-ish” with “facial chin hair.”

          The next day, police located the truck. Police initiated a traffic stop, but the

truck sped off. A high-speed chase ensued. Eventually, the truck got stuck in a

ditch. The driver, later identified as Crippen, took off on foot into the woods. He

was ultimately found and taken into custody.

          A jury found Crippen guilty of theft, eluding, and operating while intoxicated.

Crippen filed a motions for new trial and in arrest of judgment. The district court

denied the motions and sentenced Crippen to prison. Crippen appeals.

          On appeal, Crippen contends the district court should have granted a new

trial on the theft charge. He claims the State failed to prove he knew the truck was

stolen.

          Under Iowa Rule of Criminal Procedure 2.24(2)(b)(6), the district court “may

grant a new trial” if “the verdict is contrary to law or evidence.” In State v. Ellis, our

supreme court held this rule requires the trial court to apply a “weight-of-the-

evidence” standard—and not the “sufficiency-of-the-evidence” standard that
                                           3


governs motions for judgment of acquittal.1 578 N.W.2d 655, 658–59 (Iowa 1998).

The court explained:

       On a motion for judgment of acquittal, the court is required to
       approach the evidence from a standpoint most favorable to the
       government, and to assume the truth of the evidence offered by the
       prosecution. If on this basis there is substantial evidence justifying
       an inference of guilt, the motion for acquittal must be denied.
               On a motion for new trial, however, the power of the court is
       much broader. It may weigh the evidence and consider the credibility
       of witnesses. If the court reaches the conclusion that the verdict is
       contrary to the weight of the evidence and that a miscarriage of
       justice may have resulted, the verdict may be set aside and a new
       trial granted.
Id. (quoting 3 Charles A. Wright, Federal Practice and Procedure § 553, at 245-48

(2d ed.1982)).

       “Trial courts have wide discretion in deciding motions for new trial.” Id. at

659. As the Ellis court cautioned, though, trial courts must “exercise this discretion

carefully and sparingly.” Id. “[F]ailure to follow” this admonition “would lessen the

role of the jury as the principal trier of the facts and would enable the trial court to

disregard at will the jury’s verdict.” Id. So, as the court said in State v. Ary, a trial

court should “grant a motion for a new trial only in exceptional circumstances.” 877
N.W.2d 686, 705 (Iowa 2016).


1 The State points out there is “some ambiguity in the district court’s explanation of
its ruling between the correct Ellis standard and the incorrect sufficiency-of-the-
evidence standard.” See Ellis, 578 N.W.2d at 658–59. But the State contends the
court “properly applied the Ellis standard” and, even if the wrong standard was
applied, Crippen has not preserved error.
         We are not sure the proper standard was applied here. But Crippen does
not raise the issue. And we decline to make an argument for him. See State v.
Lange, 831 N.W.2d 844, 847 (Iowa Ct. App. 2013) (“[W]e refuse to assume a
partisan role and undertake a party’s research and advocacy when a party’s failure
to follow the rules would require us to do so to reach the merits of the case.”); cf.
State v. Phillips, No. 13-1402, 2014 WL 5243363, at *2 (Iowa Ct. App. Oct. 15,
2014).
                                         4


       We have found no “exceptional circumstances” here. Pasa testified his

truck was stolen from a gas station in Norwalk. And Crippen, who lived in Des

Moines, admitted he was in Norwalk on the day of the theft. The next day, police

located Pasa’s truck—and Crippen was driving it. Crippen fled from police. He

led them on a high-speed chase       And when Crippen was finally caught, police

testified, he was wearing a black hooded sweatshirt and had a goatee—like the

man Pasa identified as the thief. It is true Crippen testified he did not even know

the truck was stolen; instead, Crippen told the jury, he paid $20 to a Matt Martinez

in exchange for the right to operate the vehicle “[f]or a few hours—couple hours.”

But officers testified that Crippen had claimed to have borrowed the truck from

someone that he met in prison—and Crippen could not give the person’s name.

       From this record, we cannot conclude the district court abused its discretion

by refusing to grant a new trial. So we affirm.

       AFFIRMED.